Digitally signed
                                                                           by Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                           Illinois Official Reports                       the accuracy and
                                                                           integrity of this
                                                                           document
                                   Appellate Court                         Date: 2020.12.29
                                                                           10:51:04 -06'00'



        Tranchita v. Department of Natural Resources, 2020 IL App (1st) 191251



Appellate Court        TOMI TRANCHITA, Plaintiff-Appellant, v. THE DEPARTMENT
Caption                OF NATURAL RESOURCES; JOSHUA MOOI, Department of
                       Natural Resources Conservation Police Officer; COOK COUNTY,
                       ILLINOIS; and OTHER UNKNOWN POLICE OFFICERS,
                       Individually and as Agents of Cook County and/or the Department of
                       Natural Resources, Defendants-Appellees.



District & No.         First District, Sixth Division
                       No. 1-19-1251



Filed                  May 1, 2020



Decision Under         Appeal from the Circuit Court of Cook County, No. 2019-CH-05968;
Review                 the Hon. Franklin U. Valderrama, Judge, presiding.



Judgment               Affirmed.


Counsel on             Tracy McGonigle, of Woodstock, and G. David Tenenbaum, of
Appeal                 Beverly Hills, California, for appellant.

                       Kwame Raoul, Attorney General, of Chicago (Jane Elinor Notz,
                       Solicitor General, and Aaron T. Dozeman, Assistant Attorney
                       General, of counsel), for appellees.
     Panel                     JUSTICE HARRIS delivered the judgment of the court, with opinion.
                               Justices Cunningham and Connors concurred in the judgment and
                               opinion.


                                               OPINION

¶1        Plaintiff, Tomi Tranchita, appeals the order of the circuit court denying her motion for a
      preliminary injunction. In her interlocutory appeal, plaintiff contends that she had a property
      interest in her coyotes at the time they were seized by Officer Joshua Mooi of the Illinois
      Department of Natural Resources (IDNR). Therefore, the court should have granted the
      preliminary injunction. For the following reasons, we affirm.

¶2                                         I. JURISDICTION
¶3        On May 17, 2019, the circuit court entered its order denying the preliminary injunction.
      Plaintiff filed her notice of appeal on June 17, 2019. Accordingly, this court has jurisdiction
      pursuant to Illinois Supreme Court Rule 307(a) (eff. Nov. 1, 2017), governing interlocutory
      appeals as of right.

¶4                                         II. BACKGROUND
¶5         The following facts are relevant to this interlocutory appeal. Plaintiff’s complaint alleged
      that, for 13 years, she cared for four abused and abandoned coyotes. The senior coyotes, Sandy
      and Luna, came to her through her work in animal rescue. The other two, Bella and Peyton,
      came to plaintiff’s care from abusive situations. The coyotes were housed within a fully fenced-
      in spacious backyard, ate appropriate food, and received medical care from a veterinarian.
      Plaintiff possessed a United States Department of Agriculture (USDA) Class C exhibitor’s
      license, which is the license obtained by zoos to exhibit animals. According to plaintiff, this
      license “imposes stringent restrictions on the licensee including unannounced annual
      inspections by a veterinarian or specially trained animal expert.” Plaintiff asserts that she “has
      never been cited for any USDA violation and has passed the inspections with flying colors.”
¶6         From 2011 to 2016, plaintiff also held a state permit as a fur-bearing mammal breeder,
      pursuant to section 3.25 of the Wildlife Code. The provision states that “[t]he annual fee for
      each fur-bearing mammal breeder permit shall be $25” and all such permits “shall expire on
      March 31 of each year.” 520 ILCS 5/3.25 (West 2016). Plaintiff acknowledges that “the permit
      lapsed in 2016 solely for lack of payment of a $25 annual fee.” Plaintiff was not given a notice
      of license suspension or termination when her permit lapsed.
¶7         Early in the morning on April 24, 2019, the IDNR and Cook County animal control
      conducted a raid on plaintiff’s premises pursuant to a search warrant obtained by Officer Mooi.
      The coyotes were seized in the raid, as well as records and other documents. Plaintiff was
      instructed to sign a relinquishment form, and she signed because she was told that, if she did
      not, the coyotes would be euthanized or confined to a small space that “would kill them as a
      result of being traumatized and stressed.” Plaintiff was cited for lacking proper permits. She
      was also criminally cited for several violations of the Wildlife Code, including section 2.30 for
      trapping or capturing a coyote out of season, section 3.26 for possessing a coyote without a


                                                  -2-
       “Hound running area permit,” and section 2.33(dd) for unlawfully retaining a coyote. Id.
       §§ 2.30, 3.26, 2.33(dd).
¶8         The coyotes were transferred to Flint Creek Wildlife Rehabilitation for observation and
       treatment. Since the seizure, three of the coyotes have died from what was believed to be
       distemper, a viral disease affecting nonvaccinated animals. Luna remains at the facility.
¶9         Plaintiff soon thereafter filed a six-count complaint in which she alleged claims under the
       fourth and fourteenth amendments of the United States Constitution (U.S. Const., amends. IV,
       XIV). Plaintiff also filed an emergency motion for preliminary injunctive relief, arguing that
       the coyotes’ lives were at risk if they were not returned. In the motion, plaintiff alleged that
       she had a constitutionally protected property interest in the coyotes, pursuant to her federal
       exhibitor license. As a result, she was entitled to notice and an opportunity for a hearing prior
       to the seizure of the coyotes. She further claimed she would suffer irreparable harm without
       the relief because the coyotes were unique creatures with no market value and no amount of
       money could compensate for their loss. Plaintiff argued that she had a likelihood of success on
       the merits because she had valid possession of the coyotes under Illinois law.
¶ 10       At the hearing on the motion, the trial court found that plaintiff did not have a protected
       property interest in the remaining coyote because she did not possess the proper Illinois permit
       at the time of the seizure. The court also found that plaintiff failed to show there was a
       likelihood of success on the merits in the underlying complaint. Therefore, the trial court
       denied plaintiff’s motion for a preliminary injunction. Plaintiff filed this timely appeal.

¶ 11                                           III. ANALYSIS
¶ 12       A preliminary injunction is an extreme remedy to be employed only where an emergency
       exists and serious harm would result without an injunction. People ex rel. Klaeren v. Village
       of Lisle, 202 Ill. 2d 164, 177 (2002). A party seeking a preliminary injunction must show “(1)
       a clearly ascertained right in need of protection; (2) irreparable harm in the absence of an
       injunction; (3) no adequate remedy at law for the injury; and (4) the likelihood of success on
       the merits.” Id. The trial court’s grant or denial of an injunction is generally reviewed for abuse
       of discretion. Mohanty v. St. John Heart Clinic, S.C., 225 Ill. 2d 52, 62-63 (2006). However,
       the injunction question here is based on plaintiff’s claim that she had a property right in the
       coyotes and, therefore, that she was entitled to notice and a predeprivation hearing before the
       IDNR seized them. “A procedural due process claim presents a legal question subject to
       de novo review.” Village of Vernon Hills v. Heelan, 2015 IL 118170, ¶ 31.
¶ 13       “Procedural due process claims challenge the constitutionality of the specific procedures
       used to deny a person’s life, liberty, or property.” People v. Cardona, 2013 IL 114076, ¶ 15.
       In a case alleging deprivation of property, “the threshold question is whether a protected
       property interest actually exists.” Cole v. Milwaukee Area Technical College District, 634 F.3d
       901, 904 (7th Cir. 2011); Phillips v. Graham, 86 Ill. 2d 274, 281 (1981). To demonstrate a
       constitutionally protected property interest, plaintiff “may not simply rely upon the procedural
       guarantees of state law or local ordinance.” Cain v. Larson, 879 F.2d 1424, 1426 (7th Cir.
       1989). Rather, plaintiff must have a legitimate claim of entitlement to the property interest.
       Khan v. Bland, 630 F.3d 519, 527 (7th Cir. 2010); Fumarolo v. Chicago Board of Education,
       142 Ill. 2d 54, 107 (1990).
¶ 14       Protected property interests are generally created, and their dimensions defined, by state
       statutes. Miller v. Retirement Board of Policemen’s Annuity & Benefit Fund, 329 Ill. App. 3d

                                                    -3-
       589, 596 (2001). Therefore, we look to the relevant statutes to determine whether plaintiff had
       a property interest in the coyotes.
¶ 15       Section 1 of the Domesticated Wild Animals Act provides that
                “[a]ll birds and animals ferae naturae or naturally wild, including fur bearing animals
                not native to this State, when raised or in domestication, or kept in enclosures and
                reduced to possession, are hereby declared to be objects of ownership and absolute title,
                the same as cattle and other property, and shall receive the same protection of law, and
                in the same way and to the same extent shall be the subject of trespass or theft, as other
                personal property.” 510 ILCS 60/1 (West 2016).
       This provision clearly recognizes a property interest in coyotes “kept in enclosures and reduced
       to possession.” Id. However, the statute further provides that “this Act shall not be held or
       construed to repeal or modify the provisions of the ‘Wildlife Code of Illinois’ [Wildlife Code]
       applicable to the breeding, raising, producing or marketing of any such birds or animals so
       raised in captivity.” Id. § 3.
¶ 16       The Wildlife Code states that “[t]he possession of any wild bird or wild mammal protected
       under this Act, is prima facie evidence that the same is subject to all the provisions of this Act,
       including administrative rules, pertaining to the taking, possession and disposition thereof.”
       520 ILCS 5/1.20 (West 2016). Coyotes are a protected species of wildlife designated as “fur-
       bearing mammals” in the Wildlife Code. Id. §§ 2.2, 1.2g. The statute further provides that
                “[b]efore any individual shall hold, possess or engage in the breeding or raising of live
                fur-bearing mammals, he shall first procure a fur-bearing mammal breeder permit. Fur-
                bearing mammal breeder permits shall be issued by the [IDNR]. The annual fee for
                each fur-bearing mammal breeder permit shall be $25. All fur-bearing mammal breeder
                permits shall expire on March 31 of each year.” Id. § 3.25.
       Therefore, under Illinois law, a person must have a fur-bearing mammal breeder permit before
       possessing or raising a coyote.
¶ 17       Plaintiff acknowledges that her fur-bearing mammal breeder permit lapsed in 2016 for
       nonpayment of the $25 fee. She gives no reason why she stopped paying the fee in 2016 when
       she had paid for the permit the previous five years. From the moment her permit lapsed,
       plaintiff’s possession of the coyotes violated section 3.25 of the Wildlife Code. Wildlife
       possessed “contrary to any of the provisions [hereof]” is contraband. Id. § 1.2c. No person or
       party can assert legal ownership or right to possession of property that is contraband.
       Dufauchard v. Ward, 51 Ill. App. 2d 42, 46 (1964).
¶ 18       Plaintiff, however, argues that at all times she possessed a federal Class C exhibitor’s
       license and that section 48-10(b) of the Criminal Code of 2012 (720 ILCS 5/48-10(b) (West
       2016)) recognizes a “right of property” in her coyotes pursuant to her federal license. When
       interpreting a statute, a court’s primary objective is to ascertain and give effect to legislative
       intent. Illinois Graphics Co. v. Nickum, 159 Ill. 2d 469, 479 (1994). The most reliable indicator
       of that intent is the language of the statute itself, given its plain and ordinary meaning. Id.
¶ 19       Section 48-10(b) provides:
                    “(b) Dangerous animal or primate offense. No person shall have a right of property
                in, keep, harbor, care for, act as custodian of or maintain in his or her possession any
                dangerous animal or primate except at a properly maintained zoological park, federally
                licensed exhibit, circus, college or university, scientific institution, research laboratory,

                                                     -4-
                veterinary hospital, hound running area, or animal refuge in an escape-proof
                enclosure.” 720 ILCS 5/48-10(b) (West 2016).
       A plain reading of section 48-10(b) shows a general intent to preclude a person from having a
       property right in dangerous animals such as coyotes. Having a property right is an exception
       to the rule, and section 48-10 specifically sets forth the exceptions that apply. Relevant here,
       section 48- 10(b) refers to “a right of property in” a dangerous animal “at a properly maintained
       *** federally licensed exhibit.” Id. There is no indication, however, that the mere possession
       of a federal exhibitor’s license satisfies this requirement.
¶ 20        Furthermore, nothing in section 48-10(b) negates the requirement of section 3.25 of the
       Wildlife Code that a person possessing a coyote must have a fur-bearing mammal breeder
       permit. “Under the doctrine of in pari materia, two statutes dealing with the same subject will
       be considered with reference to each other, ‘so that they may be given harmonious effect.’ ”
       Collinsville Community Unit School District No. 10 v. Regional Board of School Trustees of
       St. Clair County, 218 Ill. 2d 175, 185 (2006) (quoting Land v. Board of Education of the City
       of Chicago, 202 Ill. 2d 414, 422 (2002)). We find that section 48-10(b) does not give plaintiff
       a property right in coyotes possessed without a valid fur-bearing mammal breeder permit.
¶ 21        Plaintiff also contends that the IDNR should be estopped from arguing that the coyotes are
       contraband where she was led to believe she lawfully possessed them. The IDNR never
       informed plaintiff that her coyote habitat was illegal due to the lapse of her permit for
       nonpayment of the fee. Plaintiff understood the IDNR’s silence to mean it expressly approved
       of her habitat without the permit. She contends that she invested thousands of dollars in reliance
       upon the IDNR’s approval.
¶ 22        To claim equitable estoppel, plaintiff must show that the other party misrepresented or
       concealed material facts and she did not know the representations were untrue when they were
       made. Geddes v. Mill Creek Country Club, Inc., 196 Ill. 2d 302, 313 (2001). The requirements
       for lawfully possessing a coyote in Illinois are clearly set forth in the Wildlife Code, and the
       statute expressly states that animals held in violation of its provisions are contraband. See 520
       ILCS 5/3.25, 1.2c (West 2016). We have long recognized that “ ‘[a]ll citizens are
       presumptively charged with knowledge of the law.’ ” People v. Boclair, 202 Ill. 2d 89, 104
       (2002) (quoting Atkins v. Parker, 472 U.S. 115, 130 (1985)). In fact, plaintiff did know the law
       because she paid the fee to renew her permit from 2011 to 2016. She asserted that “[s]he did
       what any law-abiding citizen would be expected to do” by following the IDNR’s instructions
       and “obtain[ing] a Fur-bearing permit.” Plaintiff contends the IDNR misrepresented the fact
       that a permit was required, yet she has known since 2011 that under Illinois law she needed a
       valid fur-bearing mammal breeder permit for her coyotes. Plaintiff’s equitable estoppel claim
       is therefore without merit.
¶ 23        Plaintiff contends that, subsequent to the seizure of her coyotes, she obtained a fur-bearing
       mammal breeder permit and she should now be permitted to possess Luna. If plaintiff has since
       been issued a permit, there is no indication that this fact was presented to the trial court. This
       is an interlocutory appeal in which “the only question before the reviewing court is whether
       there was a sufficient showing made to the trial court to sustain its order granting or denying
       the interlocutory relief sought.” Keefe-Shea Joint Venture v. City of Evanston, 332 Ill. App. 3d
       163, 168 (2002). The only issue raised in this appeal is plaintiff’s procedural due process claim.
       Thus, we will not determine at this time whether plaintiff could or should regain possession of
       Luna, based on the fact she now has a valid permit, or on the merits of any pending claims in

                                                   -5-
       proceedings below. See Postma v. Jack Brown Buick, Inc., 157 Ill. 2d 391, 399 (1993) (finding
       that an interlocutory appeal “may not be used as a vehicle to determine the merits of a
       plaintiff’s case”).
¶ 24       Before the trial court was the fact that plaintiff did not have a valid fur-bearing mammal
       breeder permit at the time the IDNR seized her coyotes. Pursuant to the Wildlife Code, coyotes
       possessed without such a permit are contraband. Without a legitimate claim of entitlement to
       the property, plaintiff had no right to a property interest protected by due process when her
       coyotes were seized. Khan, 630 F.3d at 527. Therefore, the trial court properly denied her
       motion for a preliminary injunction. Klaeren, 202 Ill. 2d at 177.

¶ 25                                      IV. CONCLUSION
¶ 26      For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 27      Affirmed.




                                                  -6-